Exhibit 10.1

WESTAR ENERGY, INC. RETIREMENT BENEFIT RESTORATION PLAN

The Westar Energy, Inc. Retirement Benefit Restoration Plan (the “Plan”) is
adopted effective April 2, 2010. The Plan is established and maintained by
Westar Energy, Inc. solely for the purpose of providing benefits in excess of
the limitations on benefits imposed by the Internal Revenue Code on qualified
retirement plans for certain of its executive officers who participate in the
Westar Energy, Inc. Retirement Plan.

Accordingly, Westar Energy, Inc. hereby adopts the Plan pursuant to the terms
and provisions set forth below:

ARTICLE I

DEFINITIONS

Wherever used herein the following terms shall have the meanings hereinafter set
forth:

1.1 “Board” means the Board of Directors of the Company.

1.2 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any regulations relating thereto.

1.3 “Company” means Westar Energy, Inc., a Kansas corporation, or, to the extent
provided in Section 7.9 below, any successor corporation or other entity
resulting from a merger or consolidation into or with the Company or a transfer
or sale of substantially all of the assets of the Company.

1.4 “Normal Retirement Date” means the first day of the month coinciding with or
next following a Participant’s 65th birthday.

1.5 “Participant” means an executive officer of the Company who is a participant
under the Qualified Plan (or any successor or replacement of the Qualified Plan)
and who is designated by the Board to receive a benefit payable under the Plan.

1.6 “Plan” means the Westar Energy, Inc. Retirement Benefit Restoration Plan.

1.7 “Qualified Plan” means the Westar Energy, Inc. Retirement Plan last restated
effective January 1, 2008. The benefit formula provisions and related
definitions of the Qualified Plan are hereby incorporated by reference,
including but not limited to the definition of “Earnings” under the Qualified
Plan.

1.8 “Qualified Plan Retirement Benefit” means the aggregate benefit payable to a
Participant pursuant to the Qualified Plan by reason of his termination of
employment with the Company and all affiliates for any reason other than death.

1.9 “Qualified Plan Surviving Spouse Benefit” means the aggregate benefit
payable to the Surviving Spouse of a Participant pursuant to the Qualified Plan
in the event of the death of the Participant at any time prior to commencement
of payment of his Qualified Plan Retirement Benefit.

 

1



--------------------------------------------------------------------------------

1.10 “Restoration Retirement Benefit” means the benefit payable to a Participant
pursuant to the Plan by reason of his Separation From Service with the Company
and all affiliates for any reason other than death.

1.11 “Restoration Surviving Spouse Benefit” means the benefit payable to a
Surviving Spouse pursuant to the Plan.

1.12 “Separation From Service” means the Participant’s death, retirement or
other termination of employment with the Company. A Separation From Service
shall not occur if the Participant is on military leave, sick leave or other
bona fide leave of absence (such as temporary employment by the government) if
the period of such leave does not exceed six (6) months, or if longer, as the
Participant’s right to reemployment with the Company is provided either by
statute or by contract.

1.13 “Surviving Spouse” means a person who is married to a Participant at the
date of his death and for at least one year prior thereto.

1.14 Words in the masculine gender shall include the feminine and the singular
shall include the plural, and vice versa, unless qualified by the context. Any
headings used herein are included for ease of reference only, and are not to be
construed so as to alter the terms hereof.

ARTICLE II

ELIGIBILITY

A Participant who is eligible to receive a Qualified Plan Retirement Benefit,
the amount of which is reduced by reason of the application of the limitations
on benefits imposed by any provisions of the Code, as in effect on the date of
the Participant’s Separation From Service, to the Qualified Plan shall be
eligible to receive a Restoration Retirement Benefit. The Surviving Spouse of a
Participant described in the preceding sentence who dies prior to commencement
of payment of his Qualified Plan Retirement Benefit shall be eligible to receive
a Restoration Surviving Spouse Benefit.

ARTICLE III

RESTORATION RETIREMENT BENEFIT

3.1 Amount. The Restoration Retirement Benefit payable to an eligible
Participant shall be a monthly amount equal to the difference between (a) and
(b) below, determined in the form of a straight life annuity over the lifetime
of the Participant only, commencing on his Normal Retirement Date:

(a) the monthly amount of the Qualified Plan Retirement Benefit to which the
Participant would have been entitled under the Qualified Plan if such Benefit
were computed without giving effect to any limitations on benefits imposed by
any provisions of the Code;

LESS

(b) the monthly amount of the Qualified Plan Retirement Benefit actually payable
to the Participant under the Qualified Plan.

 

2



--------------------------------------------------------------------------------

The amounts described in (a) and (b) shall be computed as of the date of
Separation from Service of the Participant with the Company and all affiliates.

3.2 Form of Benefit. The Restoration Retirement Benefit payable to a Participant
shall be specified by the Participant by notice given to the Company no later
than thirty (30) days after the first day of the Participant’s taxable year
immediately following the first year the Participant accrues a benefit under
this Plan. Such election shall specify either a lump sum or a method of
distribution from among the methods of distribution then available under the
Qualified Plan. If no such election is made by the Participant on or before the
date specified in the immediately preceding sentence, the form of benefit shall
be a single life annuity payable over the Participant’s lifetime, or if married
at the time benefits commence, shall be an actuarially equivalent 50% joint and
survivor annuity, with the survivor annuity payable to the Participant’s spouse
over the spouse’s lifetime if the Participant predeceases the spouse.

3.3 Commencement of Benefit. Unless Section 3.4 is applicable, payment of the
Restoration Retirement Benefit to a Participant shall commence on the first day
of the month coincident with or next following the later of the Participant’s
Separation From Service with the Company or age 50. The same early commencement
or late commencement factors as specified in the Qualified Plan shall be used in
computing the benefit under this Plan.

3.4 Payments to a Key Employee. Notwithstanding anything elsewhere contained in
the Plan, a payment shall not be paid to a Participant who is a Key Employee (as
defined in Section 416(i)) of the Internal Revenue Code of 1986, as amended
without regard to paragraph (5) thereof), if on the date of his Separation From
Service the capital stock of the Company is publicly traded on an established
securities market or otherwise, earlier than the date six months after the date
of his Separation From Service with the Company (or if earlier, the date of his
death). On such date any payment which was delayed due to a Participant being a
“Key Employee” shall be immediately paid to the Participant along with accrued
interest at the prime rate in effect on the date of the Participant’s Separation
From Service as reported in The Wall Street Journal (or if no longer reported by
said newspaper, then as reported in such other nationally recognized publication
as selected by the Company for the period of such delay). If a person is a Key
Employee at any time during the 12-month period ending on December 31 of the
calendar year before his Separation From Service, he will be treated as a Key
Employee for the 12-month period beginning on the following April 1.

3.5 Actuarial Equivalent. A Restoration Retirement Benefit which is payable in
any form other than a straight life annuity over the lifetime of the
Participant, shall be the actuarial equivalent of the Restoration Retirement
Benefit set forth in Section 3.1 above as determined by the same actuarial
adjustments as those specified in the Qualified Plan with respect to
determination of the amount of the Qualified Plan Retirement Benefit on the date
for commencement of payment hereunder. The same early commencement or late
commencement factors as specified in the Qualified Plan shall be used in
computing the benefit under this Plan.

ARTICLE IV

RESTORATION SURVIVING SPOUSE BENEFIT

4.1 Amount. If a Participant dies prior to commencement of payment of his
Qualified Plan Retirement Benefit under circumstances in which a Qualified Plan
Surviving Spouse Benefit is payable to his Surviving Spouse, then a Restoration
Surviving Spouse Benefit is

 

3



--------------------------------------------------------------------------------

payable to his Surviving Spouse as hereinafter provided. The monthly amount of
the Restoration Surviving Spouse Benefit payable to a Surviving Spouse shall be
calculated on the first day of the month coincident or following the later of
the date of death of the Participant or the 50th anniversary of the
Participant’s birth and shall be equal to the difference between (a) and
(b) below as of the specified calculation date:

(a) the monthly amount of the Qualified Plan Survivor Spouse Benefit to which
the Surviving Spouse would have been entitled under the Qualified Plan if such
Benefit were computed without giving effect to any limitations on benefits
imposed by the Code;

LESS

(b) the monthly amount of the Qualified Plan Surviving Spouse Benefit actually
payable to the Surviving Spouse under the Qualified Plan.

4.2 Form and Commencement of Benefit. A Restoration Surviving Spouse Benefit
shall be the actuarial equivalent of the amount calculated pursuant to Sections
4.1 and 3.5 and shall be paid in a lump sum to the Surviving Spouse on the first
day of the month following the later of the date of death of the Participant or
the 50th anniversary of the Participant’s birth.

ARTICLE V

ADMINISTRATION OF THE PLAN

5.1 Administration by the Company. The Company shall be responsible for the
general operation and administration of the Plan and for carrying out the
provisions thereof.

5.2 General Powers of Administration. All provisions set forth in the Qualified
Plan with respect to the administrative powers and duties of the Company,
expenses of administration, and procedures for filing claims shall also be
applicable with respect to the Plan. The Company shall be entitled to rely
conclusively upon all tables, valuations, certificates, opinions and reports
furnished by any actuary, accountant, controller, counsel or other person
employed or engaged by the Company with respect to the Plan.

5.3 Claims Procedure. The Claims Procedure is set forth in Exhibit A attached
hereto.

ARTICLE VI

AMENDMENT OF TERMINATION

6.1 Amendment or Termination. The Company intends the Plan to be permanent but
reserves the right to amend or terminate the Plan when, in the sole opinion of
the Company, such amendment or termination is advisable. Any such amendment or
termination shall be made pursuant to a resolution of the Board and shall be
effective as of the date of such resolution.

6.2 Effect of Amendment or Termination. No amendment or termination of the Plan
shall directly or indirectly deprive any current or former Participant or
Surviving Spouse of all or any portion of any Restoration Retirement Benefit or
Restoration Surviving Spouse Benefit payment of which has commenced prior to the
effective date of such amendment or termination or which would be payable if the
Participant terminated employment for any reason, including death, on such
effective date.

 

4



--------------------------------------------------------------------------------

ARTICLE VII

GENERAL PROVISIONS

7.1 Funding. The Plan at all times shall be entirely unfunded and no provision
shall at any time be made with respect to segregating any assets of the Company
for payment of any benefits hereunder. No Participant, Surviving Spouse or any
other person shall have any interest in any particular assets of the Company by
reason of the right to receive a benefit under the Plan and any such
Participant, Surviving Spouse or other person shall have only the rights of a
general unsecured creditor of the Company with respect to any rights under the
Plan.

7.2 General Conditions. Except as otherwise expressly provided herein, all terms
and conditions of the Qualified Plan applicable to a Qualified Plan Retirement
Benefit or a Qualified Plan Surviving Spouse Benefit shall also be applicable to
a Restoration Retirement Benefit or a Restoration Surviving Spouse Benefit
payable hereunder. Any Qualified Plan Retirement Benefit or Qualified Plan
Surviving Spouse Benefit, or any other benefit payable under the Qualified Plan,
shall be paid solely in accordance with the terms and conditions of the
Qualified Plan and nothing in this Plan shall operate or be construed in any way
to modify, amend or affect the terms and provisions of the Qualified Plan.

7.3 No Guaranty of Benefits. Nothing contained in the Plan shall constitute a
guaranty by the Company or any other entity or person that the assets of the
Company will be sufficient to pay any benefit hereunder.

7.4 No Enlargement of Employee Rights. No Participant or Surviving Spouse shall
have any right to a benefit under the Plan except in accordance with the terms
of the Plan. Establishment of the Plan shall not be construed to give any
Participant the right to be retained in the service of the Company.

7.5 Spendthrift Provision. No interest of any person or entity in, or right to
receive a benefit under, the Plan shall be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment, or other alienation or
encumbrance of any kind; nor may such interest or right to receive a benefit be
taken, either voluntarily or involuntarily, for the satisfaction of the debts
of, or other obligations or claims against, such person or entity, including
claims for alimony, support, separate maintenance and claims in bankruptcy
proceedings.

7.6 Applicable Law. The Plan shall be construed and administered under the laws
of the State of Kansas.

7.7 Small Benefits. If the actuarial value of any Restoration Retirement Benefit
or Restoration Surviving Spouse Benefit is less than $5,000, the Company may pay
the actuarial value of such Benefit to the Participant or Surviving Spouse in a
single lump sum in lieu of any further benefit payments hereunder.

7.8 Incapacity of Recipient. If any person entitled to a benefit payment under
the Plan is deemed by the Company to be incapable of personally receiving and
giving a valid receipt for such payment, then, unless and until claim therefor
shall have been made by a duly appointed guardian or other legal representative
of such person, the Company may provide for such payment or any part thereof to
be made to any other person or institution then

 

5



--------------------------------------------------------------------------------

contributing toward or providing for the care and maintenance of such person.
Any such payment shall be a payment for the account of such person and a
complete discharge of any liability of the Company and the Plan therefor.

7.9 Corporate Successors. The Plan shall not be automatically terminated by a
transfer or sale of assets of the Company or by the merger or consolidation of
the Company into or with any other corporation or other entity, but the Plan
shall be continued after such sale, merger or consolidation only if and to the
extent that the transferee, purchaser or successor entity agrees to continue the
Plan. In the event that the Plan is not continued by the transferee, purchaser
or successor entity, then the Plan shall terminate subject to the provisions of
Section 6.2.

7.10 Unclaimed Benefit. Each Participant shall keep the Company informed of his
current address and the current address of his spouse. The Company shall not be
obligated to search for the whereabouts of any person. If the location of a
Participant is not made known to the Company within three (3) years after the
date on which payment of the Participant’s Restoration Retirement Benefit may
first be made, payment may be made as though the Participant had died at the end
of the three-year period. If, within one additional year after such three-year
period has elapsed, or, within three years after the actual death of a
Participant, the Company is unable to locate any Surviving Spouse of the
Participant, then the Company shall have no further obligation to pay any
benefit hereunder to such Participant or Surviving Spouse or any other person
and such benefit shall be irrevocably forfeited.

7.11 Limitations on Liability. Notwithstanding any of the preceding provisions
of the Plan, neither the Company nor any individual acting as an employee or
agent of the Company shall be liable to any Participant, former Participant,
Surviving Spouse or any other person for any claim, loss, liability or expense
incurred in connection with the Plan.

7.12 Department of Labor Notice. The Company shall be responsible for filing
with the Department of Labor a notice in the form attached hereto as Exhibit B,
not later than 120 days after the adoption of this Plan.

7.13 Internal Revenue Code Section 409A. This Plan is intended to meet the
requirements of Section 409A of the Code and all terms and provisions shall be
construed in accordance with such intent. Any provision of this Plan that would
cause the payment, settlement or deferral thereof to fail to satisfy
Section 409A of the code may be amended by the Company, to the extent
permissible, to comply with Section 409A of the Code, in accordance with
regulations and other guidance issued under Section 409A of the Code.

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by a duly
authorized officer this 2nd day of April, 2010.

 

WESTAR ENERGY, INC. By:  

 

 

6



--------------------------------------------------------------------------------

EXHIBIT A

CLAIMS PROCEDURES

 

I. Initial Claim.

 

  A. Submitting the Claim

Upon request, the Plan Administrator shall provide any Participant or
Beneficiary (“Claimant”) with a claim form which the Claimant can use to request
benefits. In addition, the Plan Administrator will consider any written request
for benefits under the Plan to be a claim.

 

  B. Approval of Initial Claim

If a claim for benefits is approved, the Plan Administrator shall provide the
Claimant with written or electronic notice of such approval. The notice shall
include:

 

  1. The amount of benefits to which the Claimant is entitled.

 

  2. The duration of such benefit.

 

  3. The time the benefit is to commence.

 

  4. Other pertinent information concerning the benefit.

 

  C. Denial of Initial Claim

If a claim for benefits is denied (in whole or in part) by the Plan
Administrator, the Plan Administrator shall provide the Claimant with written or
electronic notification of such denial within ninety (90) days after receipt of
the claim, unless special circumstances require an extension of time for
processing the claim. (See Section III for the procedures concerning extensions
of time.)

The notice of denial of the claim shall include:

 

  1. The specific reason that the claim was denied.

 

  2. A reference to the specific plan provisions on which the denial was based.

 

  3. A description of any additional material or information necessary to
perfect the claim, and an explanation of why this material or information is
necessary.

 

  4. A description of the plan’s appeal procedures and the time limits that
apply to such procedures, including a statement of the Claimant’s right to bring
a civil action under ERISA Section 502(a) if the claim is denied on appeal.

 

  5. Any materials required under 29 C.F.R. § 2560.503-1(g)(1)(v).

 

7



--------------------------------------------------------------------------------

The Claimant (or his duly authorized representative) may review pertinent
documents and submit issues and comments in writing to the Plan Administrator.
The Claimant may appeal the denial as set forth in the next section of this
procedure. IF THE CLAIMANT FAILS TO APPEAL SUCH ACTION TO THE PLAN ADMINISTRATOR
IN WRITING WITHIN THE PRESCRIBED PERIOD OF TIME DESCRIBED IN THE NEXT SECTION,
THE PLAN ADMINISTRATOR’S DENIAL OF A CLAIM SHALL BE FINAL, BINDING AND
CONCLUSIVE.

 

II. Appeal Procedures

 

  A. Filing the Appeal

In the event that a claim is denied (in whole or in part), the Claimant may
appeal the denial by giving written notice of the appeal to the Plan
Administrator within 60 days after the Claimant receives the notice of denial of
the claim.

At the same time the Claimant submits a notice of appeal, the Claimant may also
submit written comments, documents, records, and other information relating to
the claim. Westar Energy, Inc. (“Company”) (or its designee) shall review and
consider this information without regard to whether the information was
submitted or considered in conjunction with the initial claim.

 

  B. General Appeal Procedure

Company may hold a hearing or otherwise ascertain such facts as it deems
necessary and shall render a decision which shall be binding upon both parties.

Company shall render a decision on appeal within sixty (60) days after the
receipt by the Plan Administrator of the notice of appeal, unless special
circumstances require an extension of time. (See Section III for the procedures
concerning extensions of time.)

The appeal decision of Company shall be provided in written or electronic form
to the Claimant. If the appeal decision is adverse to the Claimant, then the
written decision shall include the following:

 

  1. The specific reason or reasons for the appeal decision.

 

  2. Reference to the specific plan provisions on which the appeal decision is
based.

 

  3. A statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits. (Whether a
document, record, or other information is relevant to a claim for benefits shall
be determined by reference to 29 C.F.R. § 2560.503-1 (m)(8).)

 

  4. A statement describing any voluntary appeal procedures offered by the Plan
and the Claimant’s right to obtain the information about such procedures.

 

8



--------------------------------------------------------------------------------

  5. A statement of the Claimant’s right to bring an action under Section 502(a)
of the Employee Retirement Income Security Act.

 

III. Extensions of Time

 

  A. Notice of Extension

If Company requires an extension of time, Company shall provide the Claimant
with written or electronic notice of the extension before the first day of the
extension.

The notice of the extension shall include:

 

  1. An explanation of the circumstances requiring the extension. These
circumstances must be matters beyond the control of the Plan or Company.

 

  2. The date by which the Administrator or Company expects to render a
decision.

 

  3. The standard on which the Claimant’s entitlement to a benefit is based.

 

  4. The unresolved issues, if any, that prevent a decision on the claim or on
appeal, and the information needed to resolve those issues. In the event that
such information is needed:

 

  a. The Claimant shall have at forty-five (45) days in which to provide the
specified information.

 

  b. The time for determining an initial claim shall be tolled from the date on
which the notice of extension is sent to the Claimant, until the date on which
the Claimant responds to the request for additional information.

 

  B. Length of Extension

For purposes of an initial claim, no more than one extension of ninety (90) days
shall be allowed.

For purposes of an appeal, no more than one extension of sixty (60) days shall
be allowed.

 

9



--------------------------------------------------------------------------------

EXHIBIT B

CERTIFIED MAIL

RETURN RECEIPT NO.                     

Secretary of Labor

Top Hat Plan Exemption

Employee Benefits Security Administration

Room N-1513

U.S. Department of Labor

200 Constitution Avenue NW

Washington, DC 20210

WESTAR ENERGY, INC.

REPORTING AND DISCLOSURE COMPLIANCE STATEMENT

In compliance with Section 110 of the Employee Retirement Income Security Act of
1974 (“ERISA”) and the Regulations thereunder, found at 29 CFR 2520.104-23,
Westar Energy, Inc. is filing this Reporting and Disclosure Compliance Statement
and in connection herewith provides the following information:

 

EMPLOYER    WESTAR ENERGY, INC. ADDRESS:   

818 SOUTH KANSAS AVE.

P.O. BOX 889

TOPEKA, KS 66612

EMPLOYER IDENTIFICATION #:    48-0290150 PLAN NAME:    WESTAR ENERGY, INC.
RETIREMENT BENEFIT RESTORATION PLAN NUMBER OF PLANS:    [         ONE
            ]

NUMBER OF EMPLOYEES

PARTICIPATING IN PLAN:

   [                    ]

Westar Energy, Inc. maintains the above-named unfunded Plan primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees.

Westar Energy, Inc. will provide the plan documents to the Secretary of Labor
upon request, as required by Section 104(a)(1) of ERISA.

 

WESTAR ENERGY, INC. By:  

 

Title:  

 

Date:  

 

 

10